Birns, J.
(concurring). On December 28, 1979 police officers on radio patrol observed an automobile parked on Amsterdam Avenue near 117th Street in Manhattan. Defendant, alone in the vehicle, was slumped over the steering wheel apparently asleep or unconscious. The blinker lights were on and the key was in the ignition. The motor was not running. The officers stopped their vehicle and one of them knocked on defendant’s rolled-up window, awakening him. Defendant rolled down the window. The officer testified that defendant proceeded to insult him. Defendant’s movements were slow and his speech slurred. The officer told defendant to get out of the car and produce his license and registration. Defendant could not find them in his pockets or in the glove compartment. As defendant was alighting, a gun fell from the floor of the vehicle to the roadway. The police retrieved the weapon, containing some live rounds and several spent shells. Defendant admitted ownership of the weapon, for which he had no permit. Additional live rounds fitting the pistol were found in his coat pocket. At no time during the incident did the police have their guns drawn. The trial court was of the view that the police could approach the car to determine whether defendant was in need of assistance. We do not disagree, nor does defendant, with that conclusion. However, relying on People v Ingle (36 NY2d 413), and echoing the contention of defendant, the court suppressed the items seized, on the theory that the police were not justified in asking defendant to step out of the vehicle and produce his license and registration inasmuch as the officers had no basis to suspect that defendant was involved in criminal activity or violated the Vehicle and Traffic Law. While we accept the find*806ing of the trial court that there was no suspicion of criminal activity, we do not agree with the court’s holding. We find that the police conduct was justified. The Vehicle and Traffic Law furnished a basis for the actions of the police. People v Ingle (supra) is not apposite. That case involved a “routine traffic check” of a vehicle arbitrarily selected on a public highway solely to examine the motorist’s license and registration or inspect the vehicle for possible equipment violation. This case does not involve a “routine traffic check”. It concerns, rather, the performance by the officers of a legitimate public service function (People v De Bour, 40 NY2d 210, 218) i.e., to determine whether defendant was in a condition to drive. In requesting defendant to leave the car and exhibit his license and registration, the officers were taking reasonable precautions to forestall the operation of the vehicle by one who may have been drinking (Vehicle and Traffic Law, §1192). Although the motor was not running, the key was in the ignition and defendant was in the driver’s seat. It would have taken only a flick of the wrist and a quick pump on the pedal for him to start the car and operate it while in a questionable physical condition. Defendant in fact had been drinking. When he stepped out of the automobile, the officers smelled liquor on defendant’s breath. Defendant at the hearing admitted he had been drinking. Even under Ingle (supra), the action of the officers was valid. As the Court of Appeals stated in that case (p 420): “An actual violation of the Vehicle and Traffic Law need not be detectable *** All that is required is that the stop be not the product of mere whim, caprice, or idle curiosity. It is enough if the stop is based upon ‘specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant [the] intrusion’ (Terry v Ohio, 392 US 1, 21).” Clearly, the officers’ conduct was not the product of mere whim, caprice or idle curiosity, but rather based on specific and articulable facts — defendant slumped at the wheel, the blinker lights on, the key in the ignition and, when he was aroused, his movements slow and speech slurred. Once the police had legally approached the vehicle they could, in these circumstances, properly ask defendant to step out of the car and display his license and registration. The instrusion was, at most, de minimus, and not violative of defendant’s Fourth Amendment rights (Pennsylvania v Mimms, 434 US 106, 111; see People v Miller, 52 AD2d 425, 429, affd 43 NY2d 789). The subsequent discovery of the weapon, which fell out of the car, was not the product of an intrusion into any area of protected privacy (cf. People v Boodle, 47 NY2d 398).